Dissenting opinion by
Lewis, P.
In the paper filed with the justice in this case, I cannot find any compliance with the statute which requires “ a statement of the facts constituting the cause of action.” Rev. Stats., sect. 2851. The most liberal construction given to this statute, by the supreme court or by this court, has sustained statements filed before justices of the peace, which would be fatally insufficient in a court of record, in the following classes of cases: — 1. Where the statement filed shows a cause of action, but cumbers it with other causes and matters of complaint in the alternative, thus creating an uncertainty which would not be tolerated in a formal pleading. This is exemplified in Casey v. Clark (2 Mo. 12), referred to in the majority opinion in the present case. The loss of the plaintiff’s horse by improper usage of the defendant is a sufficient cause of action, and is distinctly stated. The confused allegations about other horses and about “imprudent and unauthorized usage,” etc., may cast a shade of uncertainty over the statement, but they do not eliminate the cause of action, which is still there notwithstanding. • 2. Where the statement does not fully set out th& cause of action, with technical particularity, or where it fails to show the manner of its consummation, yet does contain words so referring to the subject-matter of complaint as to convey by implication for what the plaintiff sues.' This will occur when the plaintiff, in the form of an account expressing that the defendant is debtor to him, charges the defendant with specified articles of property. The property is the subject-matter of the complaint. The account may not always show in what manner a cause of action has *9arisen about it, whether by a sale, or by destruction, etc.; but, by a conventional and universal understanding of its terms, it does convey, by implication, to every reader, that the plaintiff hasj in some way, been deprived of the property described, and that the defendant has caused the deprivation. Thus the words used imply the cause of action. This, again, is exemplified in the cases of Early v. Fleming, Pearson v. Inlow, and Coughlin v. Lyons, commented on in the majority opinion. It thus appears that, in these cases, relied on as sustaining the views of my learned associates, the supreme court had no occasion to find, what I claim to be the fact in the present case, that the cause of action was neither directly stated nor yet implied in the words of the statement. What they excused in the several statements was, that they failed to show some incidental particulars, or the manner in which the injury done to the plaintiff — in other words, the cause of action — took effect. The case of Burt v. Warne, also relied on, furnishes a still stronger illustration of the same principles. The “ damage done to building and premises,” etc., was the cause of action, explicitly stated. The technical defect was the omission to state how the damage was done. This was excused by the supreme court, as was done in the other cases. The same principles are easy of application to a claim or account for work and labor done ; and I am at a loss to understand how the case of Fitzgerald v. Murphy (9 Mo. App. 572), also remarked on in the majority opinion, contains anything adverse to what is here maintained.
It is thus seen, that in every one of the cases cited — which are presumably the strongest that can be found in aid of the statement here in question — there was wanting only some incident, inducement, or accessory of the cause of action, which technical precision would demand in a formal pleading. But the cause of action itself was there, either by direct statement or by the use of words which, in *10universal acceptation, contained of implied it. In the latter alternative the lack of directness in allegation, being merely a detriment to form, but not to substance, was held not to make the writing any the less a “ statement of the facts constituting the cause of action.”
In the case before us, the supposed cause of action, if any there be, lies in the fact that the plaintiff has sustained a loss in the compelled payment of money, part of which the defendant ought to have paid, but did not, and which part, therefore, the defendant ought to repay. The facts announced in the statement filed are these : — 1. That a judgment was rendered. 2. Its date, the names of the parties, and the name of the justice. 3. Its amount, and the half of its amount, and that it was upon a joint contract. The sum total of all of which is the existence of a certain judgment, as described. Not a word is said about the payment of any money by the plaintiff or by anybody else. In what sentence, word, or letter of the statement is any payment of money implied, or infolded, according to the definition? Not one. How can the defendant possibly know or infer from this elaborate history of the judgment that the plaintiff has ever paid a cent upon it? The compelled payment is the cause of action. The judgment is the mere incident or inducement. To say that it is sufficient to state the inducement, without the cause of action, is to reverse the rule of the supreme court, which has always demanded that the cause of action shall somehow appear in the words employed, while the non-appearance of the inducement or other incidents might be excused. In the cases cited, the statements under consideration are sustained expressly on the ground that the cause of action is implied. There is no difference of opinion between my learned associates and me as to the sufficiency of implication, when it really appears; but I insist, as the supreme court has practically done, that there can be no implication without words which imply.
*11With all deference, it seems to me that a fundamental error appears in the majority opinion, in the confounding of implication with inference. A. says: “I never use intoxicating liquors.” These words imply that he is of abstemious habits. B. says: “I have no appetite.” It may be inferred from this either that he has eaten sufficiently, or that he is unwell. But neither proposition is implied in the words used. If it were, there could be no uncertainty as to which one was true. Inference is deduction; implication is direct expression. The inference comes from our experience and observation of causes and effects, and is not at all contained in the words of the speaker. When my learned associates say that the payment of the judgment is implied in the statement before us, I think they mean, that that fact may be inferred from the other facts set forth, and from the plaintiff’s demand. But, does inference suffice for the statute? Demonstrably, no. When a fact is implied in the statement, it may be said to be contained, or, “infolded” therein, so that the statement is in reality, though it may be obscurely, a statement of that fact. Thus, a statement, by implication, of a cause of action, is none the less a statement of the cause of action, and so satisfies the statute. But, if the cause of action must be reached by an inference, that is not a statement of a cause of action, but a statement of something else which leaves the cause of action to be guessed at. This is a thing which neither the supreme court, nor this court, has ever heretofore tolerated, and, which is wholly inconsistent with a law requiring a statement of the facts constituting the cause of action. If inferences will suffice, the plaintiff, in a case of assault and battery, need only state that the defendant approached him with a stout stick and a hostile aspect. All the rest may be inferred.
It may be true that the present statement sufficiently implies the presumptive contract for contribution; but it certainly does not imply the breach thereof. The cause of *12action, if any, is not the contract, but its violation. Of such violation, the statement gives no hint, by implication or otherwise.
The argument drawn from the sufficiency of an ordinary account for a pair of shoes proves nothing. The statute expressly authorizes the filing of an account as the foundation of an action before a justice and thus declares its sufficiency. But, if there were no such statutory authority, it would still be sufficient for manifest reasons. The formula, “John Brown to John Smith, Dr.,” has a conventional signification which is familiar to everyone and has been so for centuries. It, of course, implies just what it signifies. But no philology can make a mere history of the details of a judgment rendered either signify or imply that any one has paid it.
It is said to be a test of sufficiency in a statement that it will bar another action for the same cause. But surely such a test can be of no benefit to a statement that contains no cause of action at all.
As to the supposed distinction between statutory and common-law causes of action, I do not think that any exists in this connection. The statute which requires a statement of the facts constituting the cause of action applies equally to both. The supreme court has, in numerous instances, where the matter of controversy was even more fully described than it is in the present case, held the statement to be insufficient because, amid all the details of inducement and surroundings, from which much more might be inferred, it did not state “the facts constituting the cause of action.” Wathen v. Farr, 8 Mo. 324; Razor v. Railroad Co., 73 Mo. 471; Cunningham v. Railroad Co., 70 Mo. 202; Brashears v. Strock, 46 Mo. 221; Swartz v. Nicholson, 65 Mo. 508; Gist v. Loring, 60 Mo. 487.
I am of opinion that the statement filed in this case, in its omission to make any reference whatever to the necessary and independent fact of payment of the judgment *13mid in containing no allegation in which such payment would be implied, wholly fails to be what the statute requires. 1 think it would be difficult to estimate the looseness that may seem to be sanctioned by the present precedent. Surely the line ought to be drawn somewhere, and I can imagine nothing better than to keep it where the statute itself has placed it; so that every statement filed for a suit before a justice of the peace shall be, either by direct expression, or by implication in what is expressed, a “ statement of the facts constituting the cause of action.” I think that the judgment of the circuit court ought to be reversed, and the cause dismissed.